Citation Nr: 1421078	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2011, the Veteran was afforded his requested Board hearing before the undersigned at the RO; a copy of the hearing transcript has been associated with the claims file.  In May 2012 the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record on appeal reveals that since issuance of the December 2012 supplemental statement of the case (SSOC), 351 pages of additional VA treatment records dated from October 2011 to August 2013 were added to the appellant's Virtual VA claims file.  These treatment records are pertinent to the issue on appeal because some of those records address the Veteran's complaints and treatment for hearing loss.  See 38 C.F.R. § 19.31 (2013) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In February 2014 the Board sent a letter to the Veteran asking if he would waive AOJ review of this new evidence, but the Veteran did not reply.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, while the Board regrets the additional delay, it nonetheless must once again remand this appeal to have the AOJ review this evidence in the first instance.

Accordingly, the appeal is REMANDED for the following action:

Readjudicate the claim based on all evidence received since the SSOC in December 2012, to specifically include additional treatment records added in Virtual VA.  Thereafter, if any benefit sought on appeal is not granted in full, provide the Veteran an SSOC that includes notice of all relevant laws and regulations as well as citation to the new evidence considered.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

